              Case 21-60057-6-dd                  Doc 1      Filed 01/28/21 Entered 01/28/21 11:20:36                              Desc Main
                                                            Document      Page 1 of 39

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                John Piccirilli Inc

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1019 Conklin Rd
                                  Conklin, NY 13748
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broome                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-60057-6-dd                     Doc 1        Filed 01/28/21 Entered 01/28/21 11:20:36                                     Desc Main
                                                                 Document      Page 2 of 39
Debtor    John Piccirilli Inc                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2382

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 21-60057-6-dd                  Doc 1        Filed 01/28/21 Entered 01/28/21 11:20:36                                 Desc Main
                                                             Document      Page 3 of 39
Debtor   John Piccirilli Inc                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 21-60057-6-dd                 Doc 1       Filed 01/28/21 Entered 01/28/21 11:20:36                                 Desc Main
                                                            Document      Page 4 of 39
Debtor    John Piccirilli Inc                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 21, 2021
                                                  MM / DD / YYYY


                             X   /s/ John Piccirilli                                                      John Piccirilli
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Peter A. Orville                                                      Date January 21, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Peter A. Orville 1735935
                                 Printed name

                                 Orville & McDonald Law, P.C.
                                 Firm name

                                 30 Riverside Drive
                                 Binghamton, NY 13905
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     607-770-1007                  Email address


                                 1735935 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                  Desc Main
                                                                     Document      Page 5 of 39




 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 21, 2021                        X /s/ John Piccirilli
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Piccirilli
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-60057-6-dd                         Doc 1       Filed 01/28/21 Entered 01/28/21 11:20:36                                        Desc Main
                                                                       Document      Page 6 of 39

 Fill in this information to identify the case:
 Debtor name John Piccirilli Inc
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                                                                                                                         $78,140.10
 P.O. Box 981535
 El Paso, TX 79998
 BuyMax, LLC                                                     Parts & Supplies                                                                                           $3,937.47
 7120 Samuel Morse
 #300
 Columbia, MD 21046
 Capital One                                                     credit card                                                                                                $4,833.51
 10700 Capital One
 Way
 Richmond, VA
 23060
 Capital One                                                     credit card                                                                                              $14,000.00
 15000 Capital One
 Dr
 Richmond, VA
 23238
 Chrysler Capital                                                2019 Dodge Ram                                      $43,188.68                 $20,000.00                $23,188.68
 P.O. Box 961272                                                 PRM ...7397
 Fort Worth, TX
 76161-0275
 Chrysler Capital                                                2018 Dodge Ram                                      $37,474.02                 $15,000.00                $22,474.02
 P.O. Box 961272                                                 PRM ...6275
 Fort Worth, TX
 76161
 Chrysler Capital                                                2018 Dodge Ram                                      $35,872.01                 $15,000.00                $20,872.01
 P.O. Box 961272                                                 PRM #...6278
 Fort Worth, TX
 76161
 Cintas                                                                                                                                                                     $5,393.02
 Attn: Bankruptcy
 Department
 6800 Cintas Blvd
 Cincinnati, OH
 45262




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-60057-6-dd                         Doc 1       Filed 01/28/21 Entered 01/28/21 11:20:36                                        Desc Main
                                                                       Document      Page 7 of 39


 Debtor    John Piccirilli Inc                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Home Bank                                                 UCC filed              Disputed                     $71,289.37                        $0.00              $71,289.37
 700 Central Ave                                                 10/2/2017
 Saint Petersburg, FL
 33701
 HVAC Distributors                                                                                                                                                        $13,800.00
 2 Old Market Street
 Mount Joy, PA
 17552
 Kubota Credit Corp                                              Mini Excavator -                                    $35,349.02                 $25,000.00                $10,349.02
 USA                                                             skidsteer 2018
 1000 Kubota Dr.
 Grapevine, TX 76051
 Kubota Credit Corp                                              Kubota Excavator                                    $28,488.20                 $20,000.00                  $8,488.20
 USA                                                             2017
 1000 Kubota Dr.
 Grapevine, TX 76051
 M & T Bank                                                      all assets - UCC                                    $24,049.00                 $86,450.00                  $7,379.00
 1 Fountain Plaza
 9th Floor
 Buffalo, NY 14203
 M & T Bank                                                      2018 Dodge Ram                                                                                             $9,076.00
 P.O. Box 7678                                                   PRM ...6274
 Buffalo, NY 14240                                               Totalled - returned
                                                                 to M&T secured
                                                                 creditor
 M & T Bank                                                      PPP loan                                                                                                 $79,630.00
 1 Fountain Plaza
 9th Floor
 Buffalo, NY 14203
 M & T Bank                                                                                                                                                               $40,416.34
 1 Fountain Plaza
 9th Floor
 Buffalo, NY 14203
 On Deck Capital                                                 UCC filed              Disputed                     $50,000.00                        $0.00              $50,000.00
 1400 Broadway                                                   5/20/2019 ??
 New York, NY 10018
 Trane U.S. Inc.                                                 Judgment filed                                      $33,992.55                        $0.00              $33,992.55
 3600 Pammel Creek                                               12/30/2020
 Road
 La Crosse, WI 54601
 WBNG Binghamton                                                 advertising                                                                                              $10,300.00
 P.O. Box 1001
 Quincy, IL 62306
 Yes Lender                                                                             Disputed                                                                          $30,000.00
 1150 1st Ave suite
 105
 King of Prussia, PA
 19406




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-60057-6-dd                                   Doc 1              Filed 01/28/21 Entered 01/28/21 11:20:36                                                          Desc Main
                                                                                    Document      Page 8 of 39
 Fill in this information to identify the case:

 Debtor name            John Piccirilli Inc

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           181,450.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           181,450.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           429,482.85


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           301,426.44


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             730,909.29




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                             Desc Main
                                                                     Document      Page 9 of 39
 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of
                                                                                                                                           debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                 Last 4 digits of account
                                                                                                                number


           3.1.     Checking Accounts                                           Checking                                                                $67,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                         $67,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 9,000.00   -                                0.00 = ....                             $9,000.00
                                              face amount                           doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                  Desc Main
                                                                     Document      Page 10 of 39
 Debtor         John Piccirilli Inc                                                              Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                             $9,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Inventory                                                                      Unknown                                           $5,000.00



 23.       Total of Part 5.                                                                                                             $5,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36               Desc Main
                                                                     Document      Page 11 of 39
 Debtor         John Piccirilli Inc                                                           Case number (If known)
                Name



 39.       Office furniture
           Office furniture                                                            Unknown                                           $1,400.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer/Phones                                                             Unknown                                           $1,000.00


           Phone System                                                                Unknown                                             $500.00


           Computer                                                                    Unknown                                             $100.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $3,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 Dodge Ram PRM #...6278                                       Unknown                                         $15,000.00


           47.2.     2018 Dodge Ram PRM ...6275                                        Unknown                                         $15,000.00


           47.3.     2018 Dodge Ram PRM ...6274 Totalled -
                     returned to M&T secured creditor                                  Unknown                                                 $0.00


           47.4.     2019 Dodge Ram PRM ...7397                                        Unknown                                         $20,000.00


           47.5.     Supply Trailer                                                    Unknown                                             $250.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36        Desc Main
                                                                     Document      Page 12 of 39
 Debtor         John Piccirilli Inc                                                          Case number (If known)
                Name

            47.6.    Flatbed Trailer                                                   Unknown                                    $500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Propress Tool                                                              Unknown                                    $500.00


            Cut Off Saw                                                                Unknown                                    $200.00


            Kubota Excavator 2017                                                      Unknown                                $20,000.00


            Shop Tools                                                                 Unknown                                  $1,000.00


            Mini Excavator - skidsteer 2018                                            Unknown                                $25,000.00



 51.        Total of Part 8.                                                                                              $97,450.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 21-60057-6-dd                            Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                         Desc Main
                                                                         Document      Page 13 of 39
 Debtor          John Piccirilli Inc                                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $67,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $9,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $5,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $97,450.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $181,450.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $181,450.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                Desc Main
                                                                     Document      Page 14 of 39
 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Chrysler Capital                               Describe debtor's property that is subject to a lien                   $35,872.01                $15,000.00
       Creditor's Name                                2018 Dodge Ram PRM #...6278
       P.O. Box 961272
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1225
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Chrysler Capital                               Describe debtor's property that is subject to a lien                   $37,474.02                $15,000.00
       Creditor's Name                                2018 Dodge Ram PRM ...6275
       P.O. Box 961272
       Fort Worth, TX 76161
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4451
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                              Desc Main
                                                                     Document      Page 15 of 39
 Debtor       John Piccirilli Inc                                                                     Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Chrysler Capital                               Describe debtor's property that is subject to a lien                     $43,188.68       $20,000.00
       Creditor's Name                                2019 Dodge Ram PRM ...7397
       P.O. Box 961272
       Fort Worth, TX 76161-0275
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2473
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Home Bank                                Describe debtor's property that is subject to a lien                     $71,289.37              $0.00
       Creditor's Name                                UCC filed 10/2/2017
       700 Central Ave
       Saint Petersburg, FL 33701
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5008
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Kubota Credit Corp USA                         Describe debtor's property that is subject to a lien                     $28,488.20       $20,000.00
       Creditor's Name                                Kubota Excavator 2017
       1000 Kubota Dr.
       Grapevine, TX 76051
       Creditor's mailing address                     Describe the lien
                                                      UCC - filed 1/9/2018
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                              Desc Main
                                                                     Document      Page 16 of 39
 Debtor       John Piccirilli Inc                                                                     Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9741
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Kubota Credit Corp USA                         Describe debtor's property that is subject to a lien                     $35,349.02       $25,000.00
       Creditor's Name                                Mini Excavator - skidsteer 2018
       1000 Kubota Dr.
       Grapevine, TX 76051
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8949
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   M & T Bank                                     Describe debtor's property that is subject to a lien                     $69,780.00       $86,450.00
       Creditor's Name                                UCC 2008, renewed 2013 and 6/12/18- all
       1 Fountain Plaza                               assets
       9th Floor
       Buffalo, NY 14203
       Creditor's mailing address                     Describe the lien
                                                      UCC = Business line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5531
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   M & T Bank                                     Describe debtor's property that is subject to a lien                     $24,049.00       $86,450.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                              Desc Main
                                                                     Document      Page 17 of 39
 Debtor       John Piccirilli Inc                                                                     Case number (if known)
              Name

       Creditor's Name                                all assets - UCC
       1 Fountain Plaza
       9th Floor
       Buffalo, NY 14203
       Creditor's mailing address                     Describe the lien
                                                      UCC - Line of Credit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   On Deck Capital                                Describe debtor's property that is subject to a lien                     $50,000.00              $0.00
       Creditor's Name                                UCC filed 5/20/2019 ??
       1400 Broadway
       New York, NY 10018
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Trane U.S. Inc.                                Describe debtor's property that is subject to a lien                     $33,992.55              $0.00
       Creditor's Name                                Judgment filed 12/30/2020
       3600 Pammel Creek Road
       La Crosse, WI 54601
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5085
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                             Desc Main
                                                                     Document      Page 18 of 39
 Debtor       John Piccirilli Inc                                                               Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $429,482.85

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        ASSN Company
        PO Box 2576                                                                                       Line   2.9
        Springfield, IL 62708

        Hutt & Shimanowitz
        459 Amboy Ave.                                                                                    Line   2.10
        PO Box 648
        Woodbridge, NJ 07095

        Small Business Administration
        1441 L St NW                                                                                      Line   2.4                                   5008
        Mail Code 5460
        Washington, DC 20416




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-60057-6-dd                        Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                     Desc Main
                                                                     Document      Page 19 of 39
 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $78,140.10
           American Express                                                     Contingent
           P.O. Box 981535                                                      Unliquidated
           El Paso, TX 79998                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      1001
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           ASSN Company                                                         Contingent
           PO Box 2576                                                          Unliquidated
           Springfield, IL 62708
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    UCC filed 5/20/2019
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,937.47
           BuyMax, LLC                                                          Contingent
           7120 Samuel Morse                                                    Unliquidated
           #300                                                                 Disputed
           Columbia, MD 21046
                                                                             Basis for the claim:    Parts & Supplies
           Date(s) debt was incurred
           Last 4 digits of account number      1326                         Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,833.51
           Capital One                                                          Contingent
           10700 Capital One Way                                                Unliquidated
           Richmond, VA 23060                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         52087                                            Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                     Desc Main
                                                                     Document      Page 20 of 39
 Debtor       John Piccirilli Inc                                                                     Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,000.00
          Capital One                                                           Contingent
          15000 Capital One Dr                                                  Unliquidated
          Richmond, VA 23238                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,393.02
          Cintas                                                                Contingent
          Attn: Bankruptcy Department                                           Unliquidated
          6800 Cintas Blvd                                                      Disputed
          Cincinnati, OH 45262
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9950                         Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,400.00
          Equinox Broadcasting                                                  Contingent
          101 Main St.                                                          Unliquidated
          Johnson City, NY 13790                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,300.00
          Fox 40                                                                Contingent
          4600 Vestal Parkway E                                                 Unliquidated
          Vestal, NY 13850                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,800.00
          HVAC Distributors                                                     Contingent
          2 Old Market Street                                                   Unliquidated
          Mount Joy, PA 17552                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,076.00
          M & T Bank                                                            Contingent
          P.O. Box 7678                                                         Unliquidated
          Buffalo, NY 14240                                                     Disputed
          Date(s) debt was incurred
                                                                                           2018 Dodge Ram PRM ...6274 Totalled - returned to
                                                                             Basis for the claim:
          Last 4 digits of account number                                    M&T secured creditor
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,416.34
          M & T Bank                                                            Contingent
          1 Fountain Plaza                                                      Unliquidated
          9th Floor                                                             Disputed
          Buffalo, NY 14203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0001                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                     Desc Main
                                                                     Document      Page 21 of 39
 Debtor       John Piccirilli Inc                                                                     Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $79,630.00
           M & T Bank                                                           Contingent
           1 Fountain Plaza                                                     Unliquidated
           9th Floor                                                            Disputed
           Buffalo, NY 14203
                                                                             Basis for the claim:    PPP loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,000.00
           S.J. Julian & Co.                                                    Contingent
           2301 Country Club Road                                               Unliquidated
           Endicott, NY 13760                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    accounting work
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,400.00
           Spectrum                                                             Contingent
           3140 W Arrowood Road                                                 Unliquidated
           Charlotte, NC 28273                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,800.00
           Timesquare Media Binghamton                                          Contingent
           59 Court St.                                                         Unliquidated
           Binghamton, NY 13901                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $10,300.00
           WBNG Binghamton                                                      Contingent
           P.O. Box 1001                                                        Unliquidated
           Quincy, IL 62306                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    advertising
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $30,000.00
           Yes Lender                                                           Contingent
           1150 1st Ave suite 105                                               Unliquidated
           King of Prussia, PA 19406
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Goldman, Evans & Trammell LLC
           10323 Cross Creek Blvd "F"                                                                 Line     3.6
           Tampa, FL 33647
                                                                                                             Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                Desc Main
                                                                     Document      Page 22 of 39
 Debtor       John Piccirilli Inc                                                                 Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.2       Small Business Administration
           1441 L St NW                                                                          Line     3.12
           Mail Code 5460
                                                                                                        Not listed. Explain
           Washington, DC 20416


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    301,426.44

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      301,426.44




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                     Desc Main
                                                                     Document      Page 23 of 39
 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                 Desc Main
                                                                     Document      Page 24 of 39
 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Cline's Univ Well                 1018 Conklin Rd.                                   M & T Bank                        D   2.7
             Pumps & Drilling                  Conklin, NY 13748                                                                    E/F
             Inc
                                                                                                                                    G




    2.2      Cline's Univ Well                 1019 Conklin Rd                                    M & T Bank                        D   2.8
             Pumps & Drilling                  Conklin, NY 13748                                                                    E/F
             Inc
                                                                                                                                    G




    2.3      Cline's Universal                 1019 Conklin Rd.                                   First Home Bank                   D   2.4
             Wells Pumps...                    Conklin, NY 13748                                                                    E/F
             Inc
                                                                                                                                    G




    2.4      John Piccirilli                   84 Victoria r                                      M & T Bank                        D
                                               Binghamton, NY 13901                                                                 E/F       3.11
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                             Desc Main
                                                                     Document      Page 25 of 39



 Fill in this information to identify the case:

 Debtor name         John Piccirilli Inc

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $777,733.95
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $797,837.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-60057-6-dd                       Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                 Desc Main
                                                                     Document      Page 26 of 39
 Debtor       John Piccirilli Inc                                                                       Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property

       Trane U.S. Inc.                                           Bank Accounts                                                 1/14/2021                    $67,000.00
       3600 Pammel Creek Road
       La Crosse, WI 54601


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Trane US Inc v. John Piccirilli,                  Lawsuit                    Broome County Supreme                          Pending
               Inc                                                                          Court                                          On appeal
               EFCA2020002403
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                              Desc Main
                                                                     Document      Page 27 of 39
 Debtor        John Piccirilli Inc                                                                          Case number (if known)



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Orville & McDonald Law, P.C.
                 30 Riverside Drive
                 Binghamton, NY 13905                                Attorney Fees                                                                  $10,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer       Total amount or
                Address                                          payments received or debts paid in exchange                was made                     value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                            Desc Main
                                                                     Document      Page 28 of 39
 Debtor      John Piccirilli Inc                                                                        Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Templeton - Simple IRA                                                                     EIN:

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                          Desc Main
                                                                     Document      Page 29 of 39
 Debtor      John Piccirilli Inc                                                                        Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                                 Desc Main
                                                                     Document      Page 30 of 39
 Debtor      John Piccirilli Inc                                                                        Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Cline's Universal Well Pumps                     Well pump service and                            EIN:
             & Drill Inc                                      replacement
             1019 Conklin Rd.                                                                                  From-To      2015-March 2020
             Conklin, NY 13748

    25.2.    Piccirilli's 1 Hour Heating and                  Franchise                                        EIN:
             AC Inc
             1019 Conklin Rd.                                                                                  From-To      July 2010 - May 2020
             Conklin, NY 13748


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       S.J. Julian & Co.
                    2301 Country Club Road
                    Endicott, NY 13760

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       S.J. Julian & Co.
                    2301 Country Club Road
                    Endicott, NY 13760

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory         The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                           Desc Main
                                                                     Document      Page 31 of 39
 Debtor      John Piccirilli Inc                                                                        Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Piccirilli                                84 Victoria Dr.                                     President                             100%
                                                      Binghamton, NY 13904



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 John Piccirilli
       .                                                         $2,000 per week compensation                            Weekly

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Simple IRA                                                                                                 EIN:




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                   Desc Main
                                                                     Document      Page 32 of 39
 Debtor      John Piccirilli Inc                                                                        Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 21, 2021

 /s/ John Piccirilli                                                     John Piccirilli
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                     Desc Main
                                                                     Document      Page 33 of 39
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re       John Piccirilli Inc                                                                              Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 21, 2021                                                            /s/ Peter A. Orville
     Date                                                                        Peter A. Orville 1735935
                                                                                 Signature of Attorney
                                                                                 Orville & McDonald Law, P.C.
                                                                                 30 Riverside Drive
                                                                                 Binghamton, NY 13905
                                                                                 607-770-1007 Fax: 607-770-1110
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36                               Desc Main
                                                                     Document      Page 34 of 39
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      John Piccirilli Inc                                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 John F Piccirilli
 84 Victoria Dr.
 Binghamton, NY 13904


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 21, 2021                                                       Signature /s/ John Piccirilli
                                                                                            John Piccirilli

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 21-60057-6-dd                        Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36            Desc Main
                                                                     Document      Page 35 of 39




                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF NEW YORK


 In re        John Piccirilli Inc                                                                 ,


                                                               Debtor                             Case No.
                                                                      Chapter                                11
 Social Security No(s). and all Employer's Tax Identification No(s). [if any]
 XX-XXXXXXX


                                                     CERTIFICATION OF MAILING MATRIX



             I,(we),      Peter A. Orville 1735935              , the attorney for the debtor/petitioner (or, if appropriate, the debtor(s) or

petitioner(s)) hereby certify under the penalties of perjury that the above/attached mailing matrix has been

compared to and contains the names, addresses and zip codes of all persons and entities, as they appear on the

schedules of liabilities/list of creditors/list of equity security holders, or any amendment thereto filed herewith.



 Dated:          January 21, 2021
                                                                                  /s/ Peter A. Orville
                                                                                  Peter A. Orville 1735935
                                                                                  Attorney for Debtor/Petitioner
                                                                                  (Debtor(s)/Petitioner(s))




F:LR1007 (10/19/99)


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 21-60057-6-dd   Doc 1    Filed 01/28/21 Entered 01/28/21 11:20:36   Desc Main
                                 Document      Page 36 of 39


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         American Express
                         P.O. Box 981535
                         El Paso, TX 79998


                         ASSN Company
                         PO Box 2576
                         Springfield, IL 62708


                         BuyMax, LLC
                         7120 Samuel Morse
                         #300
                         Columbia, MD 21046


                         Capital One
                         10700 Capital One Way
                         Richmond, VA 23060


                         Capital One
                         15000 Capital One Dr
                         Richmond, VA 23238


                         Chrysler Capital
                         P.O. Box 961272
                         Fort Worth, TX 76161-0275


                         Cintas
                         Attn: Bankruptcy Department
                         6800 Cintas Blvd
                         Cincinnati, OH 45262


                         Cline's Univ Well Pumps & Drilling Inc
                         1018 Conklin Rd.
                         Conklin, NY 13748


                         Cline's Univ Well Pumps & Drilling Inc
                         1019 Conklin Rd
                         Conklin, NY 13748


                         Cline's Universal Wells Pumps... Inc
                         1019 Conklin Rd.
                         Conklin, NY 13748


                         Equinox Broadcasting
                         101 Main St.
                         Johnson City, NY 13790
Case 21-60057-6-dd   Doc 1    Filed 01/28/21 Entered 01/28/21 11:20:36   Desc Main
                             Document      Page 37 of 39



                     First Home Bank
                     700 Central Ave
                     Saint Petersburg, FL 33701


                     Fox 40
                     4600 Vestal Parkway E
                     Vestal, NY 13850


                     Goldman, Evans & Trammell LLC
                     10323 Cross Creek Blvd "F"
                     Tampa, FL 33647


                     Hutt & Shimanowitz
                     459 Amboy Ave.
                     PO Box 648
                     Woodbridge, NJ 07095


                     HVAC Distributors
                     2 Old Market Street
                     Mount Joy, PA 17552


                     John Piccirilli
                     84 Victoria r
                     Binghamton, NY 13901


                     Kubota Credit Corp USA
                     1000 Kubota Dr.
                     Grapevine, TX 76051


                     M & T Bank
                     P.O. Box 7678
                     Buffalo, NY 14240


                     M & T Bank
                     1 Fountain Plaza
                     9th Floor
                     Buffalo, NY 14203


                     On Deck Capital
                     1400 Broadway
                     New York, NY 10018


                     S.J. Julian & Co.
                     2301 Country Club Road
                     Endicott, NY 13760
Case 21-60057-6-dd   Doc 1    Filed 01/28/21 Entered 01/28/21 11:20:36   Desc Main
                             Document      Page 38 of 39



                     Small Business Administration
                     1441 L St NW
                     Mail Code 5460
                     Washington, DC 20416


                     Spectrum
                     3140 W Arrowood Road
                     Charlotte, NC 28273


                     Timesquare Media Binghamton
                     59 Court St.
                     Binghamton, NY 13901


                     Trane U.S. Inc.
                     3600 Pammel Creek Road
                     La Crosse, WI 54601


                     WBNG Binghamton
                     P.O. Box 1001
                     Quincy, IL 62306


                     Yes Lender
                     1150 1st Ave suite 105
                     King of Prussia, PA 19406
            Case 21-60057-6-dd                         Doc 1          Filed 01/28/21 Entered 01/28/21 11:20:36             Desc Main
                                                                     Document      Page 39 of 39



                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      John Piccirilli Inc                                                                            Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for John Piccirilli Inc in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 21, 2021                                                      /s/ Peter A. Orville
 Date                                                                  Peter A. Orville 1735935
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for John Piccirilli Inc
                                                                       Orville & McDonald Law, P.C.
                                                                       30 Riverside Drive
                                                                       Binghamton, NY 13905
                                                                       607-770-1007 Fax:607-770-1110




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
